DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destraves et al. (US 2020/0079159) (of record), Hotaling et al. (US 2012/0091209) (of record), and Ohara (US 2013/0139936) (of record).

Regarding claim 1, Destraves discloses a tire comprising: a tread (Fig. 7: 89) having a ring-shaped belt (Fig. 7: 86) which extends in a circumferential direction of the tire; a pair of beads (Fig. 7: 84) having a bead core (Fig. 7: 85) and a bead filler (Fig. 7: 91) which extends to an outer side in a tire-radial direction of the bead core (Fig. 7: 85) ([0067]); and a carcass ply (Fig. 7: 87) which extends from one of the beads to the other of the beads (Fig. 7: 84) ([0065]), wherein a radiofrequency transponder (i.e. electronic component) (Figs. 1-3, 7: 100) covered by a rubber sheet (Fig. 3: 112a, 112b) is disposed on a tire outer surface side of the carcass ply (Fig. 7: 87) in a region between a tire-radial direction outside end of the bead filler (Fig. 7: 91) and a tire-width direction outside end of the belt (Fig. 7: 86), wherein the rubber sheet includes a first rubber sheet (Fig. 3: 112a) disposed on a tire inner cavity side of the electronic component (Figs. 1-3, 7: 100), and a second rubber sheet (Fig. 3: 112b) disposed on a tire outer surface side of the electronic component (Figs. 1-3, 7: 100).
However, Destraves does not expressly recite that the second rubber sheet is configured from rubber of higher modulus than the first rubber sheet such that the second rubber sheet is more difficult to deform than the first rubber sheet.
Hotaling teaches providing an electrical device (Fig. 1: 100) with a rubber sheet (Fig. 1: 110, 130), wherein the rubber sheet comprises a first rubber sheet (Fig. 1: 110) disposed on a tire inner cavity side of the electronic component (Fig. 1: 100) and a second rubber sheet (Fig. 1: 130) disposed on a tire outer surface side of the electronic component (Fig. 1: 100) ([0023], [0025]), and wherein the material and hardness of the second rubber sheet may be different from the first rubber sheet ([0025], [0032]). Hotaling further teaches that the first rubber sheet is selected for good adhesion to a tire structure and should have a modulus of elasticity and hardness comparable to tire compounds ([0023]), while the second rubber sheet has characteristics that make it suitable for protecting the tire mountable apparatus from the environment and has a modulus of elasticity and hardness similar to that of tire compounds ([0025]). Moreover, the cured hardness of the first layer (Fig. 1: 110) may be less than the cured hardness of the second layer (Fig. 1: 130) ([0032]). In other words, the second rubber sheet may be configured from a rubber sheet which is more difficult to deform than the first rubber sheet. This provides a graduated or tapered series of forces and displacements between the tire and the RFID tag (i.e. electronic component) (Fig. 1: 200), minimizing the concentration of forces at any particular layer of the tire mountable apparatus (Fig. 1: 100) ([0032]). Furthermore, Hotaling teaches that the modulus and the hardness of the second rubber sheet may be differed as compared to the first rubber sheet, as discussed above, and thereby if the hardness of the second rubber sheet is greater than the hardness of the first rubber sheet, then the second rubber sheet may be configured from rubber of12940019US 33 higher modulus than the first rubber sheet. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Destraves in order to provide that the second rubber sheet may be configured from rubber of12940019US 33 higher modulus than the first rubber sheet, and thereby that the second rubber sheet may be configured from a rubber sheet which is more difficult to deform than the first rubber sheet, so as to provide a graduated or tapered series of forces and displacements between the tire and the RFID tag (i.e. electronic component) thus minimizing the concentration of forces at any particular layer of the tire mountable apparatus, as taught by Hotaling.
Although Destraves does not expressly recite that the belt is a steel belt, it is consistent with the fundamentals of tire construction to provide a belt comprising steel. Moreover, it is also generally known in the tire art to provide a steel belt. For instance, Ohara teaches that when the belt reinforcing the tread part is constituted of a steel belt layer, running performance of a general road can be improved ([0031]). In the case that the belt is not constituted of the steel belt layer, reinforcement of the tread part is insufficient, and the problem arises on durability of the tread part during running the general paved road ([0031]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Destraves in order to provide the belt as a steel belt so as to improve running performance of a general road and avoid problems of durability of the tread part during running on the general paved road, as taught by Ohara. 

Regarding claim 3, Destraves further discloses that the carcass is a ply comprising parallel cords ([0020], [0065]). In other words, the carcass ply must be covered by coating rubber. Furthermore, it is consistent with the fundamentals of tire construction to provide a carcass ply that has cords embedded in and covered with a coating rubber, so as to form the reinforcing ply structure. 
Moreover, modified Destraves discloses that the modulus of the second rubber sheet is higher than the modulus of the first rubber sheet, as discussed above in claim 1. 
Destraves also discloses that the elastic modulus of the encapsulating rubber mass (i.e. the rubber sheet) is lower than or equal to the elastic modulus of the adjacent rubber blends (i.e. the carcass coating rubber) (Fig. 7: see how electronic device 100 is adjacent to the carcass 87) ([0035]). In other words, if the modulus of the rubber sheet, which includes the first rubber sheet, is equal to the modulus of the carcass coating rubber, then the modulus of the coating rubber is no higher than the modulus of the first rubber sheet.

Regarding claim 6, Destraves further discloses that the electronic component (Figs. 1-3, 7: 100) covered by the rubber sheet (Fig. 3: 112a, 112b) is disposed between the carcass ply (Fig. 7: 87) and a rubber member (Fig. 7: 83) disposed on a tire outer surface side of the carcass ply (Fig. 7: 87).
Hotaling further teaches that the first rubber sheet (Fig. 1: 110) has a special curing agent (i.e. paste) applied to it, wherein while the material is curing, if it is in contact with already-cured rubber (i.e. a carcass ply), the curing process actually links the bonding rubber to the rubber of the tire structure at a molecular level, creating a stronger bond than almost all adhesives ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves in order to provide that the first rubber sheet is pasted to the carcass ply so as to create a stronger bond, as taught by Hotaling. 

Regarding claim 7, Destraves further discloses that the electronic component (Fig. 3: 100) is in direct contact with the first rubber sheet (Fig. 3: 112a) and the second rubber sheet (Fig 3: 112b).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destraves et al. (US 2020/0079159) (of record), Hotaling et al. (US 2012/0091209) (of record), and Ohara (US 2013/0139936) (of record) as applied to claim 1 above, and further in view of Incavo et al. (US 2010/0212791) (of record).

Regarding claims 4-5, Destraves does not expressly recite that the second rubber sheet is thicker than the first rubber sheet. Destraves also does not expressly recite that a thickness of the second rubber sheet differs in a longitudinal direction of the rubber sheet.
Incavo teaches an electronic device for a tire, wherein the electronic device is covered by a rubber sheet, and wherein the rubber sheet includes a first rubber sheet (Figs. 2-3: 20) disposed on a tire inner cavity side of the electronic component and a second rubber sheet (Figs. 2-3: 22) disposed on a tire outer surface side of the electronic component. Incavo further teaches that the first and second rubber sheets may vary in dimensions (i.e. thickness), wherein the dimensions may be utilized depending on the application ([0025]). In other words, the dimensions of the rubber sheets, such as the thickness, are considered to be result effective variables that may be depending on the desired application and may be differed from one another. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the thickness of the second rubber sheet as compared to the first rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the second rubber sheet as compared to the first rubber sheet. Moreover, Incavo teaches that a thickness of the second rubber sheet (Figs. 2-3: 22) differs in a longitudinal direction of the rubber sheet (Fig. 3: see how sheet 22 is not perfectly rectangular and therefore has sloped ends that cause the thickness of 22 to differ in the longitudinal direction of the sheet). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves in order to provide the second rubber sheet with a varied thickness in the longitudinal direction of the rubber sheet, as well as a thickness that is thicker than the first rubber sheet, as is generally known in the similar tire electronic component art, as taught by Incavo. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destraves et al. (US 2020/0079159) (of record), Incavo et al. (US 2010/0212791) (of record), and Ohara (US 2013/0139936) (of record). 

Regarding claim 8, Destraves discloses a tire comprising: a tread (Fig. 7: 89) having a ring-shaped belt (Fig. 7: 86) which extends in a circumferential direction of the tire; a pair of beads (Fig. 7: 84) having a bead core (Fig. 7: 85) and a bead filler (Fig. 7: 91) which extends to an outer side in a tire-radial direction of the bead core (Fig. 7: 85) ([0067]); and a carcass ply (Fig. 7: 87) which extends from one of the beads to the other of the beads (Fig. 7: 84) ([0065]), wherein a radiofrequency transponder (i.e. electronic component) (Figs. 1-3, 7: 100) covered by a rubber sheet (Fig. 3: 112a, 112b) is disposed on a tire outer surface side of the carcass ply (Fig. 7: 87) in a region between a tire-radial direction outside end of the bead filler (Fig. 7: 91) and a tire-width direction outside end of the belt (Fig. 7: 86), wherein the rubber sheet includes a first rubber sheet (Fig. 3: 112a) disposed on a tire inner cavity side of the electronic component (Figs. 1-3, 7: 100), and a second rubber sheet (Fig. 3: 112b) disposed on a tire outer surface side of the electronic component (Figs. 1-3, 7: 100).
Incavo teaches an electronic device for a tire, wherein the electronic device is covered by a rubber sheet, and wherein the rubber sheet includes a first rubber sheet (Figs. 2-3: 20) disposed on a tire inner cavity side of the electronic component and a second rubber sheet (Figs. 2-3: 22) disposed on a tire outer surface side of the electronic component. Incavo further teaches that the first and second rubber sheets may vary in dimensions (i.e. thickness), wherein the dimensions may be utilized depending on the application ([0025]). In other words, the dimensions of the rubber sheets, such as the thickness, are considered to be result effective variables that may be depending on the desired application and may be differed from one another. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the thickness of the second rubber sheet as compared to the first rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the second rubber sheet as compared to the first rubber sheet. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves in order to provide the second rubber sheet with a thickness that is thicker than the first rubber sheet, as is generally known in the similar tire electronic component art, as taught by Incavo. 
Although Destraves does not expressly recite that the belt is a steel belt, it is consistent with the fundamentals of tire construction to provide a belt comprising steel. Moreover, it is also generally known in the tire art to provide a steel belt. For instance, Ohara teaches that when the belt reinforcing the tread part is constituted of a steel belt layer, running performance of a general road can be improved ([0031]). In the case that the belt is not constituted of the steel belt layer, reinforcement of the tread part is insufficient, and the problem arises on durability of the tread part during running the general paved road ([0031]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Destraves in order to provide the belt as a steel belt so as to improve running performance of a general road and avoid problems of durability of the tread part during running on the general paved road, as taught by Ohara. 

Regarding claim 9, Destraves further discloses that the electronic component (Fig. 3: 100) is in direct contact with the first rubber sheet (Fig. 3: 112a) and the second rubber sheet (Fig 3: 112b).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues that Destraves fails to teach which side of the cover rubber (112a, 112b) faces the inside/outside of the tire, and that Destraves merely teaches a radiofrequency transponder 100 embedded in a flexible mass 112 made of electrically insulating elastomer, represented by plates 112a and 112b, but is silent as to the disposed direction of plates 112a and 112b with respect to the tire inner/outer surface of the radiofrequency transponder. The examiner does not find this argument to be persuasive. 
The rubber sheets 112a and 112b are provided on the outer side surfaces of the radiofrequency transponder and thereby on both the tire inner and outer surfaces of the radiofrequency transponder. The examiner selected 112a as the first rubber sheet and 112b as the second rubber sheet because both rubber sheets are the same and thus either one can be considered to be the first rubber sheet or the second rubber sheet. Destraves did not disclose differences in the rubber sheets, and for that reason Hotaling and Incavo were relied upon to modify the rubber sheets so that the moduli and thicknesses of the rubber sheets would be varied from one another. One of ordinary skill in the art would readily recognize that either rubber sheet 112a or 112b of Destraves could be considered the first rubber sheet, and thereby the other remaining rubber sheet would be considered the second rubber sheet, the examiner merely chose the first rubber sheet as 112a and the second rubber sheet as 112b for illustrative purposes. 
On pages 9-10 of the Remarks, Applicant argues that a person of ordinary skill in the art would understand that Hotaling is silent as to which rubber sheet’s modulus is higher, 1st or 2nd, and which rubber sheet should be placed on the lumen side of the tire. Applicant further argues that Hotaling’s rubber sheet requires a middle layer (120), and thereby argues that the rubber sheet with less hardness in Hotaling is not a first rubber sheet with lower modulus that is disposed on a tire inner cavity side of the electronic component and the rubber sheet with higher hardness is not a second rubber sheet with higher modulus disposed on a tire outer surface side of the electronic component. The examiner respectfully disagrees. 
Hotaling teaches a first rubber sheet (Fig. 1: 110) disposed on a tire inner cavity side of the electronic component (Fig. 1: 100) ([0023] – “the material of the first layer 110 preferably is selected for good adhesion to a tire structure”, e.g. a carcass), and a second rubber sheet (Fig. 1: 130) disposed on a tire outer surface side of the electronic component (Fig. 1: 100) ([0025] – “the material of the second layer 130 has characteristics that make it suitable for protecting the tire mountable apparatus 100 from the environment”, i.e. it surrounds the device on an outer side opposite the first side), wherein the material and hardness of the second rubber sheet may be different from the first rubber sheet ([0025], [0032]). Furthermore, as discussed in the rejection above, Hotaling teaches that the cured hardness of the first layer (Fig. 1: 110) may be less than the cured hardness of the second layer (Fig. 1: 130) so as to provide a graduated or tapered series of forces and displacements between the tire and the RFID tag (i.e. electronic component) (Fig. 1: 200) and minimizing the concentration of forces at any particular layer of the tire mountable apparatus (Fig. 1: 100) ([0032]). One of ordinary skill in the art would readily recognize that if the hardness of the second rubber sheet is greater than the hardness of the first rubber sheet, then the second rubber sheet may be configured from rubber of12940019US33 higher modulus than the first rubber sheet. Moreover, while Hotaling may also teach a middle layer with a varied hardness/modulus, Hotaling also teaches varying the hardness/moduli of the two outer rubber sheets as discussed above. 
On pages 10-11 of the Remarks, Applicant argues that Incavo merely recites that the dimensions of each rubber sheet can be different, and that a person of ordinary skill in the art would understand that Incavo does not teach the thickness of two rubber sheets being different, but instead teaches that the thickness of the second rubber sheet (22) varies in the longitudinal direction of the rubber sheet. 
While Incavo also teaches that the thickness of the second rubber sheet may vary in the longitudinal direction of the rubber sheet, Incavo lists the dimensions of length, width, and thickness of the rubber sheets and then proceeds to state that other dimensions may be utilized depending on the application, as discussed in the rejection above. Because thickness is a dimension of the rubber sheets, and Incavo notes a particular thickness and then states that dimensions may be varied, one of ordinary skill in the art would readily recognize that the thickness of the rubber sheets as well may be varied depending on the intended application. 
On pages 10-11 of the Remarks, Applicant also argues that the rubber sheets of Incavo are not configured so that the second rubber sheet is thicker than the first rubber sheet such that the second rubber sheet is configured from a rubber sheet which is more difficult to deform that the first rubber sheet, as would be required to meet Applicant’s claimed feature. 
It is noted that the features upon which Applicant relies (i.e., wherein the second rubber sheet is thicker than the first rubber sheet such that the second rubber sheet is configured from a rubber sheet which is more difficult to deform that the first rubber sheet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 requires that “the second rubber sheet is configured from rubber of higher modulus than the first rubber sheet such that the second rubber sheet is more difficult to deform than the first rubber sheet” and makes no mention of the thickness of the rubber sheets, and claim 8 has no such claim limitation requiring the second rubber sheet to be thicker than the first rubber sheet such that the second rubber sheet is configured from a rubber sheet which is more difficult to deform that the first rubber sheet, only that the second rubber sheet is thicker than the first rubber sheet. 
On page 11 of the Remarks, Applicant further argues that without good reason an ordinary skilled person would not have motivation to modify the thickness of the second rubber sheet of Incavo to be larger than the first rubber sheet. 
As discussed in the detailed rejection above, Incavo teaches that the rubber sheets may vary in dimensions (i.e. thickness), wherein the dimensions may be utilized depending on the application ([0025]). In other words, the dimensions of the rubber sheets, such as the thickness, are considered to be result effective variables that may be depending on the desired application and may be differed from one another. It is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the thickness of the second rubber sheet as compared to the first rubber sheet. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the second rubber sheet as compared to the first rubber sheet. Accordingly, the reason one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Destraves  in view of Incavo in order to provide the second rubber sheet with a thickness that is thicker than the first rubber sheet would be because it is known in the tire art that such a result-effective variable as the thickness may be optimized depending on the intended application. 
On page 12 of the Remarks, Applicant argues that Hotaling explicitly teaches rubber sheets requiring a middle layer rather than contacting the electronic component directly. Applicant argues that Hotaling teaches away from the configuration that the electronic device is in direct contact with the first and second rubber sheets. 
As discussed in the detailed rejection above, Destraves discloses that the electronic device is in direct contact with the first and second rubber sheets. Hotaling merely teaches varying the moduli of the rubber sheets that surround the electronic device. Thereby, the claim limitation is met by Destraves, and one of ordinary skill in the art would not look to Hotaling for modification of Destraves regarding this limitation. Modifying Destraves with Hotaling, as discussed above, would merely provide the rubber sheets of Hotaling with varied moduli from one another, and an electronic device provided in direct contact between both rubber sheets. 
The examiner notes that newly added claim 8 includes some, but not all, of the limitations of former claim 1 and includes the limitations of former claim 4. Moreover, claim 8 has been added as a new claim to clarify a prior rejection under 35 USC 112(b), as stated by Applicant on page 7 of the Remarks, which has changed the examiner’s interpretation of the claim limitations and thus has led to the newly recited rejection above which now relies on different references than claim 4, as discussed in the detailed rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749